SUMMARY ORDER
UPON DUE CONSIDERATION of this petition for review of the Board of Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND DECREED that the petition for review is DENIED.
Yue Zhu Yang, through counsel, petitions for review of the BIA’s denial of her motion to reopen her removal proceedings. We assume the parties’ familiarity with the underlying facts and procedural history.
This Court reviews the BIA’s denial of a motion to reopen for abuse of discretion. See Kaur v. BIA 413 F.3d 232, 233 (2d Cir.2005) (per curiam). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Id.; see also Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 93 (2d Cir.2001) (internal citations omitted).
In her brief to this Court, Yang lists the procedural history of her case, provides a summary of the facts and reiterates the merits of her asylum claim, but fails provide any kind of legal argument as to how the BIA abused its discretion in denying her motion to reopen. Additionally, there is nothing in the record to indicate that the BIA’s holding that Yang’s new evidence failed to provide sufficient evidence to overcome her adverse credibility was anything other than reasonable.
For the foregoing reasons, Yang’s petition for review is DENIED. The pending motion for a stay of removal in this petition is DENIED. The pending request for oral arguments is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), Second Circuit Local Rule 34(d)(1).